927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony J. RANKINE,  Akp-nyf-gsk, and in the name of theU.S. Congress, and in the name of all aliens in asimilar situation as Rankine, Plaintiff-Appellant,v.David L. MILHOLLAN, Individual and Officer, Mary M. Dunne,Individual and Officer, Michael J. Heilman, Individual andOfficer, Charles E. Auslander, Individual and Officer,Rebecca H. Thompson, Individual and Officer, RobertGodshall, Individual and Officer, Jesse M. Sellers,Individual and Officer, Deanna Rodriquez, Individual andOfficer, Douglas Bow, Individual and Officer, FlorenceJones, Individual and Officer, Unnamed Minions Number 1 To50, as Individuals and Officers, Attorney General of theUnited States, in the capacity of an officer vested byCongress as caretaker of Title 8 and similar laws, UnnamedPolicy Officers of the Department of Justice, (in likecapacities as the Attorney General), the United StatesDepartment of Justice, and Executive Office of ImmigrationReview & Immigration and Naturalization Service, (in thecapacity of an execcutive agency, the custodial agency ofINS records, as well as caretaker agency of Title 8 and allother laws and treaties, aiding or promoting the rights ofpersons), defendants, for damages, United States of America,defendant for declaratory and injunctive relief, Defendants-Appellees.
No. 90-2233.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 25, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Richard L. Voorhees, District Judge.  (CA-90-22-ST-C-V)
Anthony J. Rankine, appellant pro se.
Clifford Carson Marshall, Jr., Office of the United States Attorney, Asheville, N.C., for appellees.
W.D.N.C.
DISMISSED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Judgemnt in this action was entered on November 1, 1990.  On November 9, plaintiff/appellant Anthony J. Rankine filed a motion for reconsideration pursuant to Fed.R.Civ.P. 59.  Before the district court acted on the Rule 59 motion, Rankine filed a notice of appeal on November 27.  Because a notice of appeal filed before a district court decides a timely Rule 59 motion has no effect, we are without jurisdiction to consider the appeal.  Fed.R.App.P. 4(a)(4).    Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


3
DISMISSED.